Citation Nr: 0842647	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The appellant had several periods of active duty for training 
in the Mississippi Army National Guard, including from 
September 30, 1962 to October 9, 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

The appellant is currently diagnosed with bilateral hearing 
loss, which he contends was incurred in, or caused by, noise 
exposure during service.  Specifically, he reported that he 
was exposed to gunfire noise while firing grease guns, M-1 
carbines, and bazookas 8 hours a day at Camp Shelby and Fort 
McClellan.  He further reported that he has continued to have 
difficulty with his hearing since these training exercises.  

Unfortunately, the only service medical records associated 
with the claims file are an April 1956 reenlistment 
examination and an October 1962 separation examination.  The 
evidence of record indicates that the appellant received a 
sharpshooter badge for the carbine in May 1962.  




During his October 2005 hearing, the appellant reported that 
he sought treatment for his hearing from Dr. Martin Sheefer 
in Jackson, Mississippi.  To date, no treatment records from 
Dr. Sheefer have been associated with the claims file.  These 
records should be obtained on remand.  Any recent VA 
treatment records should also be obtained.

Finally, to date, the appellant has not been provided with a 
VA medical examination assessing the etiology of his 
currently diagnosed hearing loss.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obliged to provide a 
medical examination and/or get a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, there is competent evidence of record of in-service 
noise exposure and a continuity of symptomatology since 
service, as well as current evidence of bilateral hearing 
loss.  Therefore, a medical opinion regarding the etiology of 
the appellant's hearing loss is necessary to make a 
determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
appellant's complete private treatment 
records from Dr. Martin Sheefer in 
Jackson, Mississippi.  

2.  Make arrangements to obtain a complete 
copy of the appellant's treatment records 
for hearing loss from the Jackson, 
Mississippi, VA Medical Center, dated 
since April 2006.

3.  Thereafter, schedule the appellant for 
a VA audiological examination.  The claims 
file and a copy of 



this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed hearing 
loss had its onset during active service 
or is related to any in-service disease or 
injury, including noise exposure from 
firing grease guns, M-1 carbines, and 
bazookas during the appellant's various 
periods of ACDUTRA.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the appellant's 
claim on appeal.  If the claim remains 
denied, provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

